Exhibit 10(s)

LOGO [g58854g57f18.jpg]

FIRST AMENDED AND RESTATED

TENET 2006 DEFERRED

COMPENSATION

PLAN

As Amended and Restated Effective December 31, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIRST AMENDED AND RESTATED

TENET 2006 DEFERRED COMPENSATION PLAN

 

          Page ARTICLE I PREAMBLE AND PURPOSE    1

1.1

  

Preamble

   1

1.2

  

Purpose

   1 ARTICLE II DEFINITIONS AND CONSTRUCTION    2

2.1

  

Definitions

   2

2.2

  

Construction

   9 ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS    10

3.1

  

Eligibility and Participation

   10

3.2

  

Forfeitability of Benefits

   11 ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT
CREDITING RATES    12

4.1

  

General Rules Regarding Deferral Elections

   12

4.2

  

Compensation and Bonus Deferrals

   12

4.3

  

RSU Deferrals

   14

4.4

  

Company Contributions.

   15

4.5

  

Accounting for Deferred Compensation

   15

4.6

  

Investment Crediting Rates

   17 ARTICLE V DISTRIBUTION OF BENEFITS    19

5.1

  

Distribution Election

   19

5.2

  

Termination Distributions to Key Employees

   21

5.3

  

Scheduled In-Service Withdrawals

   21

5.4

  

Unforeseeable Emergency

   21

5.5

  

Death of a Participant

   21

5.6

  

Withholding

   22

5.7

  

Impact of Reemployment on Benefits

   22

5.8

  

Scheduled In-Service Stock Unit Distribution Election

   22 ARTICLE VI PAYMENT LIMITATIONS    23

6.1

  

Spousal Claims

   23

6.2

  

Legal Disability

   24

6.3

  

Assignment

   24 ARTICLE VII FUNDING    25

7.1

  

Funding

   25

7.2

  

Creditor Status

   25 ARTICLE VIII ADMINISTRATION    26

8.1

  

The PAC

   26

8.2

  

Powers of PAC

   26

 

(I)



--------------------------------------------------------------------------------

8.3

  

Appointment of Plan Administrator

   26

8.4

  

Duties of Plan Administrator

   26

8.5

  

Indemnification of PAC and Plan Administrator

   28

8.6

  

Claims for Benefits

   28

8.7

  

Receipt and Release of Necessary Information

   30

8.8

  

Overpayment and Underpayment of Benefits

   30 ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY    31

9.1

  

Other Plans

   31 ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN    32

10.1

  

Continuation

   32

10.2

  

Amendment of Plan

   32

10.3

  

Termination of Plan

   32

10.4

  

Termination of Affiliate’s Participation

   33 ARTICLE XI MISCELLANEOUS    34

11.1

  

No Reduction of Employer Rights

   34

11.2

  

Provisions Binding

   34 EXHIBIT A    A-1

 

(II)



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

TENET 2006 DEFERRED COMPENSATION PLAN

ARTICLE I

PREAMBLE AND PURPOSE

 

1.1 Preamble. Tenet Healthcare Corporation (the “Company”) previously adopted
the Tenet 2006 Deferred Compensation Plan (the “Plan”) to permit the Company and
its participating Affiliates, as defined herein (collectively, the “Employer”),
to attract and retain a select group of management or highly compensated
employees and Directors, as defined herein. The Plan replaced the Tenet 2001
Deferred Compensation Plan (the “2001 DCP”) and compensation and bonus deferrals
and employer contributions made to the 2001 DCP during the 2005 Plan Year (i.e.,
January 1, through December 31) were transferred to the Plan and will be
administered pursuant to its terms.

By this instrument, the Company desires to amend and restate the Plan effective
December 31, 2008 to (a) reflect that compensation and bonus deferrals and
employer contributions made to the 2001 DCP have been transferred to the Plan
and will be administered pursuant to its terms, (b) permit participants to elect
prior to December 31, 2008 pursuant to transition relief issued under section
409A of the Interrnal Revenue Code of 1986, as amended (the “Code”) to receive
an in-service withdrawal of amounts deemed invested in stock units in 2009 or a
subsequent year, (c) modify the fixed return investment option to provide that
interest will be credited based on one hundred and twenty percent (120%) of the
long-term applicable federal rate as opposed to the current provision which
credits interest based on the prime rate of interest less one percent (1%),
(d) reduce the employer matching contribution effective January 1, 2009,
(e) comply with final regulations issued under section 409A of the Code and
(f) make certain other design changes. This amended and restated Plan will be
known as the First Amended and Restated Tenet 2006 Deferred Compensation Plan.

The Employer may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.

 

1.2 Purpose. Through this Plan, the Employer intends to permit the deferral of
compensation and to provide additional benefits to Directors and a select group
of management or highly compensated employees of the Employer. Accordingly, it
is intended that this Plan will not constitute a “qualified plan” subject to the
limitations of section 401(a) of the Code, nor will it constitute a “funded
plan,” for purposes of such requirements. It also is intended that this Plan
will be exempt from the participation and vesting requirements of Part 2 of
Title I of the Employee Retirement Income Security Act of 1974, as amended (the
“Act”), the funding requirements of Part 3 of Title I of the Act, and the
fiduciary requirements of Part 4 of Title I of the Act by reason of the
exclusions afforded plans that are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

 

End of Article I



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase will generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

 

  (a) “Account” means one or more of the bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant, as described in more detail in
Section 4.5. A Participant’s Account may be divided into one or more “Cash
Accounts” or “Stock Unit Accounts” as defined in Section 4.5.

 

  (b) “Act” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (c) “Affiliate” means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

 

  (d) “Alternate Payee” means any spouse, former spouse, child, or other
dependent of a Participant who is recognized by a DRO as having a right to
receive all, or a portion of, the benefits payable under the Plan with respect
to such Participant.

 

  (e) “Annual Incentive Plan Award” means the amount payable to an employee each
year, if any, under the Company’s Annual Incentive Plan, as the same may be
amended, restated, modified, renewed or replaced from time to time.

 

  (f) “Basic Deferral” means the Compensation deferral made by a Participant
pursuant to Section 4.2(a).

 

  (g) “Beneficiary” means the person designated by the Participant to receive a
distribution of his benefits under the Plan upon the death of the Participant.
If the Participant is married, his spouse will be his Beneficiary, unless his
spouse consents in writing to the designation of an alternate Beneficiary. In
the event that a Participant fails to designate a Beneficiary, or if the
Participant’s Beneficiary does not survive the Participant, the Participant’s
Beneficiary will be his surviving spouse, if any, or if the Participant does not
have a surviving spouse, his estate. The term “Beneficiary” also will mean a
Participant’s spouse or former spouse who is entitled to all or a portion of a
Participant’s benefit pursuant to Section 6.1.

 

  (h) “Board” means the Board of Directors of the Company.

 

  (i) “Bonus” means (i) a bonus paid to a Participant in the form of an Annual
Incentive Plan Award, (ii) an annual bonus payment to a Participant pursuant to
an employment or similar agreement, or (iii) any other bonus payment designated
by the PAC as an eligible bonus under the Plan.

 

2



--------------------------------------------------------------------------------

  (j) “Bonus Deferral” means the Bonus deferral made by a Participant pursuant
to Section 4.2(b). A Participant may also defer a portion of his Bonus as a
Supplemental Deferral pursuant to Section 4.2(c).

 

  (k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (l) “Company” means Tenet Healthcare Corporation.

 

  (m) “Compensation” means base salaries, commissions, and certain other amounts
of cash compensation payable to the Participant during the Plan Year.
Compensation will exclude cash bonuses, foreign service pay, hardship withdrawal
allowances and any other pay intended to reimburse the employee for the higher
cost of living outside the United States, Annual Incentive Plan Awards,
automobile allowances, ExecuPlan payments, housing allowances, relocation
payments, deemed income, income payable under stock incentive plans, Christmas
gifts, insurance premiums, and other imputed income, pensions, retirement
benefits, and contributions to and payments from the 401(k) Plan and this Plan
or any other nonqualified retirement plan maintained by the Employer. The term
“Compensation” for Directors will mean any cash compensation from retainers,
meeting fees and committee fees paid during the Plan Year.

 

  (n) “Compensation Committee” means the Compensation Committee of the Board,
which has the authority to amend and terminate the Plan as provided in Article
X. The Compensation Committee also will be responsible for determining the
amount of the Discretionary Contribution, if any, to be made by the Employer.

 

  (o) “Compensation and Bonus Deferrals” means the Basic Deferrals, Bonus
Deferrals, Supplemental Deferrals and/or Discretionary Deferrals made pursuant
to Section 4.2 of the Plan.

 

  (p) “Director” means a member of the Board who is not an employee.

 

  (q) “Discretionary Contribution” means the contribution made by the Employer
on behalf of a Participant as described in Section 4.4(b).

 

  (r) “Discretionary Deferral” means the Compensation deferral described in
Section 4.2(d) made by a Participant.

 

  (s) “DRO” means a domestic relations order that is a judgment, decree, or
order (including one that approves a property settlement agreement) that relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant and is
rendered under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

 

  (i) Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

 

3



--------------------------------------------------------------------------------

  (ii) Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

 

  (iii) Does not require the Plan to provide increased benefits (determined on
the basis of actuarial value);

 

  (iv) Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

 

  (v) Clearly specifies: the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; the amount or
percentage of the Participant’s benefits to be paid by the Plan to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined; the number of payments or payment periods to which such order
applies; and that it is applicable with respect to this Plan.

 

  (t) “Effective Date” means December 31, 2008, except as provided otherwise
herein.

 

  (u) “Election Form” means the forms provided by the PAC or the Plan
Administrator pursuant to which the Participant consents to participation in the
Plan and makes elections with respect to deferrals, requested investment
crediting rates and distributions hereunder. Such Participant consent and
elections may be done either in writing or on-line through an electronic
signature.

 

  (v) “Eligible Person” means (i) each Employee who is eligible for a Bonus as
defined in Section 2.1(i) for the applicable Plan Year, and (ii) each Director.
In addition, the term “Eligible Person” will include any Employee designated as
an Eligible Person by the PAC. As provided in Section 3.1, the PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
who are eligible to participate in the Plan for a Plan Year and/or may modify or
terminate an Eligible Person’s participation in the Plan without the need for an
amendment to the Plan.

 

  (w) “Employee” means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee.

 

  (x) “Employer” means the Company and each Affiliate which has adopted the Plan
as a participating employer. An Affiliate may evidence its adoption of the Plan
either by a formal action of its governing body or by commencing deferrals and
taking other administrative actions with respect to this Plan on behalf of its
employees. An entity will cease to be a participating employer as of the date
such entity ceases to be an Affiliate.

 

4



--------------------------------------------------------------------------------

  (y) “Employer Contribution” means a Matching Contribution and/or Discretionary
Contribution.

 

  (z) “Fair Market Value” means the closing price of a share of Stock on the New
York Stock Exchange on the date as of which fair market value is to be
determined.

 

  (aa) “Five Percent Owner” means any person who owns (or is considered as
owning within the meaning of section 318 of the Code (as modified by section
416(i)(1)(B)(iii) of the Code)) more than five percent (5%) of the outstanding
stock of the Company or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate. The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules. Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

 

  (bb) “401(k) Plan” means the Tenet Healthcare Corporation 401(k) Retirement
Savings Plan, as such plan may be amended, restated, modified, renewed or
replaced from time to time.

 

  (cc) “Key Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year was:

 

  (i) an officer of the Company or an Affiliate having compensation of greater
than one hundred thirty thousand dollars ($130,000) (as adjusted under section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002) (such
limit is one hundred fifty thousand dollars ($150,000) for 2008);

 

  (ii) a Five Percent Owner; or

 

  (iii) a One Percent Owner having compensation of more than one hundred fifty
thousand dollars ($150,000).

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections) under section 132(f) of the Code
(regarding qualified transportation fringe benefits) or section 402(e)(3) of the
Code (regarding section 401(k) plan deferrals)) without regard to the special
timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

 

5



--------------------------------------------------------------------------------

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply).
Conversely, for purposes of determining whether the one hundred thirty thousand
dollar ($130,000) adjusted limit on compensation is met under the officer test
described in Section 2.1(cc)(i), compensation from the Company and all
Affiliates will be taken into account (i.e., the controlled group rules of
sections 414(b), (c), (m) and (o) of the Code will apply). Further, in
determining who is an officer under the officer test described in
Section 2.1(cc)(i), no more than fifty (50) employees of the Company or its
Affiliates (i.e., the controlled group rules of sections 414(b), (c), (m) and
(o) of the Code will apply) will be treated as officers. If the number of
officers exceeds fifty (50), the determination of which employees or former
employees are officers will be determined based on who had the largest annual
compensation from the Company and Affiliates for the Plan Year.

 

  (dd) “Matching Contribution” means the contribution made by the Employer
pursuant to Section 4.4(a) on behalf of a Participant who makes Supplemental
Deferrals to the Plan as described in Section 4.2(c).

 

  (ee) “One Percent Owner” means any person who would be described as a Five
Percent Owner if “one percent (1%)” were substituted for “five percent (5%)”
each place where it appears therein.

 

  (ff) “Open Enrollment Period” means the period occurring each year during
which an Eligible Person may make his elections to defer his Compensation, Bonus
and RSUs for a subsequent Plan Year pursuant to Article IV. Open Enrollment
Periods will occur in accordance with section 409A of the Code (i.e., no later
than December 31st of each year with respect to Compensation, no later than
June 30 of each year with respect to Bonus and either prior to or within thirty
(30) days after the date of grant with respect to RSUs). Different Open
Enrollment Periods may apply with respect to different groups of Eligible
Persons.

 

  (gg) “PAC” means the Pension Administration Committee of the Company
established by the Compensation Committee of the Board, and whose members have
been appointed by such Compensation Committee. The PAC will have the
responsibility to administer the Plan and make final determinations regarding
claims for benefits, as described in Article VIII. In addition, the PAC has
limited amendment authority over the Plan as provided in Section 10.2.

 

  (hh) “Participant” means each Eligible Person who has been designated for
participation in this Plan and each Employee or former Employee (or Director or
former Director) whose participation in this Plan has not terminated.

 

  (ii) “Participant Deferral” means a Basic Deferral, Bonus Deferral,
Supplemental Deferral, RSU Deferral and/or Discretionary Deferral.

 

6



--------------------------------------------------------------------------------

  (jj) “Plan” means the First Amended and Restated Tenet 2006 Deferred
Compensation Plan as set forth herein and as the same may be amended from time
to time.

 

  (kk) “Plan Administrator” means the individual or entity appointed by the PAC
to handle the day-to-day administration of the Plan, including but not limited
to determining a Participant’s eligibility for benefits and the amount of such
benefits and complying with all applicable reporting and disclosure obligations
imposed on the Plan. If the PAC does not appoint an individual or entity as Plan
Administrator, the PAC will serve as the Plan Administrator.

 

  (ll) “Plan Year” means the fiscal year of this Plan, which will commence on
January 1 each year and end on December 31 of such year.

 

  (mm) “RSU Deferral” means the RSU deferral made by a Participant pursuant to
Section 4.3.

 

  (nn) “RSU” means the restricted stock units awarded under the SIP.

 

  (oo) “Scheduled In-Service Withdrawal” means a distribution elected by the
Participant pursuant to Section 4.2 or Section 4.3 for an in-service withdrawal
of amounts of Basic Deferrals, Bonus Deferrals and/or RSU Deferrals made in a
given Plan Year, and earnings or losses attributable thereto, as set forth on
the Election Form for such Plan Year. In addition, the term Scheduled In-Service
Withdrawal includes the one-time distribution elected pursuant to Section 5.8
for an in-service withdrawal of amounts deemed invested in Stock Units.

 

  (pp) “Scheduled Withdrawal Date” means the distribution date elected by the
Participant for a Scheduled In-Service Withdrawal.

 

  (qq) “Severance Plan” means the Tenet Employee Severance Plan, the Tenet
Executive Severance Protection Plan or any or any similar, successor or
replacement plan to such plans.

 

  (rr) “SIP” means the Tenet Healthcare 2008 Stock Incentive Plan and the Third
Amended and Restated Tenet Healthcare Corporation 2001 Stock Incentive Plan.

 

  (ss) “Special Enrollment Period” means the thirty (30) day period after an
Employee is employed by the Employer (or a Director is elected to the Board) or
an Employee is transferred to the status of an Eligible Person provided that
such Employee does not already participate in another plan of the Employer that
would be aggregated with the Plan and advised of his eligibility to participate
in the Plan during which the Eligible Person may make his elections to defer
Compensation, Bonus and RSUs earned after such election pursuant to Article IV.
For purposes of determining an Eligible Person’s initial eligibility, an
Eligible Person, who incurs a Termination of Employment and is reemployed and
eligible to participate in the Plan at a date which is more than twenty-four
(24) months after such Termination of Employment, will be treated as being
initially eligible to participate in the Plan on such reemployment. The Plan
Administrator may also designate certain periods as Special Enrollment Periods
to the extent permitted under section 409A of the Code.

 

7



--------------------------------------------------------------------------------

  (tt) “Stock” means the common stock, par value $0.05 per share, of the
Company.

 

  (uu) “Stock Unit” means a non-voting, non-transferable unit of measurement
that is deemed for bookkeeping and distribution purposes only to represent one
outstanding share of Stock.

 

  (vv) “Supplemental Bonus Deferral” means the Supplemental Bonus Deferral made
pursuant to Section 4.2(d).

 

  (ww) “Supplemental Compensation Deferral” means the Supplemental Compensation
Deferral made pursuant to     Section 4.2(c).

 

  (xx) “Supplemental Deferral” means a Supplemental Compensation Deferral and/or
Supplemental Bonus Deferral.

 

  (yy) “Termination of Employment” means (i) with respect to an Employee, the
date that such Employee ceases performing services for the Employer and its
Affiliates in the capacity of an employee and (ii) with respect to a Director,
the date that such Director ceases to provide services to the Company as a
member of the Board. For this purpose an Employee who is on a leave of absence
that exceeds six (6) months and who does not have statutory or contractual
reemployment rights with respect to such leave, will be deemed to have incurred
a Termination of Employment on the first day of the seventh (7th) month of such
leave. An Employee who transfers employment from an Employer to an Affiliate,
regardless of whether such Affiliate has adopted the Plan as a participating
employer, will not incur a Termination of Employment. A Participant who
experiences a “qualifying termination” under the Severance Plan will incur a
Termination of Employment under the Plan and such an Employee will be ineligible
to make Compensation and Bonus Deferrals and RSU Deferrals under the Plan during
his severance period under the Severance Plan (i.e., will be ineligible for
future participation in the Plan as an active Employee).

 

  (zz) “Trustee” means the individual or entity appointed to serve as trustee of
any trust established as a possible source of funds for the payment of benefits
under this Plan as provided in Section 7.1.

 

  (aaa) “2001 DCP” means the Tenet 2001 Deferred Compensation Plan which was in
effect prior to the enactment of section 409A of the Code. All pre-2005 employee
deferrals and employer contributions under the 2001 DCP were fully vested as of
January 31, 2004 and as such are not subject to the provisions of section 409A
of the Code. All 2005 employee deferrals and employer contributions under the
2001 DCP are subject to, and were made in accordance with, the requirements of
section 409A of the Code and such employee deferrals and employer contributions
were transferred to and will be administered under this Plan. No employee
deferrals or employer contributions will be made to the 2001 DCP after 2005.

 

8



--------------------------------------------------------------------------------

  (bbb) “Unforeseeable Emergency” means (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, his spouse
or his dependent (as defined under section 152(a) of the Code), (ii) a loss of
the Participant’s property due to casualty, or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, as determined by the Plan Administrator in its sole and
absolute discretion in accordance with the requirements of section 409A of the
Code.

 

2.2 Construction. If any provision of this Plan is determined to be for any
reason invalid or unenforceable, the remaining provisions of this Plan will
continue in full force and effect. All of the provisions of this Plan will be
construed and enforced in accordance with the laws of the State of Texas and
will be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other applicable federal law. The term
“delivered to the PAC or Plan Administrator,” as used in this Plan, will include
delivery to a person or persons designated by the PAC or Plan Administrator, as
applicable, for the disbursement and the receipt of administrative forms.
Delivery will be deemed to have occurred only when the form or other
communication is actually received. Headings and subheadings are for the purpose
of reference only and are not to be considered in the construction of this Plan.
The pronouns “he,” “him” and “his” used in the Plan will also refer to similar
pronouns of the female gender unless otherwise qualified by the context.

 

End of Article II

 

9



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1 Eligibility and Participation.

 

  (a) Determination of Eligibility. It is intended that eligibility to
participate in the Plan will be limited to Eligible Persons, as determined by
the PAC, in its sole and absolute discretion. During the Open Enrollment Period,
each Eligible Person will be contacted and informed that he may elect to defer
portions of his Compensation, Bonus and/or RSUs and will be provided with an
Election Form, investment crediting rate preference designation and such other
forms as the PAC or the Plan Administrator will determine. An Eligible Person
will become a Participant by completing all required forms and making a deferral
election during an Open Enrollment Period pursuant to Section 4.1. Eligibility
to become a Participant for any Plan Year will not entitle an Eligible Person to
continue as an active Participant for any subsequent Plan Year.

 

  (b) Limits on Eligibility. The PAC may at any time, in its sole and absolute
discretion, limit the classification of Employees eligible to participate in the
Plan and/or may limit or terminate an Eligible Person’s participation in the
Plan; provided, that no such termination will result in a cancellation of
Compensation and Bonus Deferrals or RSU Deferrals for the remainder of a Plan
Year in which an election to make such deferrals is in effect. Any action taken
by the PAC that limits the classification of Employees eligible to participate
in the Plan or that modifies or terminates an Eligible Person’s participation in
the Plan will be set forth in Exhibit A attached hereto. Exhibit A may be
modified from time to time without a formal amendment to the Plan, in which case
a revised Exhibit A will be attached hereto.

An Employee who takes an Unforeseeable Emergency distribution pursuant to
Section 5.4 of this Plan will have his Compensation and Bonus Deferrals and RSU
Deferrals under this Plan suspended for the remainder of the Plan Year in which
such distribution occurs. This mid-year suspension provision will also apply
with respect to an Unforeseeable Emergency distribution made pursuant to 5.4 of
the 2001 DCP. In addition, an Employee who takes an Unforeseeable Emergency
distribution under either the 2001 DCP or this Plan will be ineligible to
participate in the Plan for purposes of making Compensation and Bonus Deferrals
and RSU Deferrals and receiving a Matching Contribution for the Plan Year
following the year in which such distribution occurs.

 

  (c) Eligibility on Initial Employment. If an Eligible Person is employed or
elected to the Board during the Plan Year or promoted or transferred into an
eligible position and designated by the PAC to be a Participant for such year,
such Eligible Person may elect to participate in the Plan during the Special
Enrollment Period for the remainder of such Plan Year, by completing all
required forms under Section 4.1 and making a Compensation Deferral and/or RSU
Deferral election pursuant to Section 4.2 or Section 4.3. For purposes of
determining an Eligible Person’s initial eligibility, an Eligible Person, who
incurs a Termination of Employment and is reemployed and eligible to participate
in the Plan at a date which is more than twenty-four (24) months after such
Termination of Employment, will be treated as being initially eligible to
participate in the Plan on such reemployment. Designation as a Participant for
the Plan Year in which he is employed or elected to the Board or promoted will
not entitle the Eligible Person to continue as an active Participant for any
subsequent Plan Year.

 

10



--------------------------------------------------------------------------------

  (d) Loss of Eligibility Status. A Participant under this Plan who separates
from employment with the Employer, or who ceases to be a Director, or who
transfers to an ineligible employment position will continue as an inactive
Participant under this Plan until the Participant has received payment of all
amounts payable to him under this Plan. In the event that a Participant ceases
to be an Eligible Person during the Plan Year, such Participant’s Compensation
and Bonus Deferrals and RSU Deferrals will continue through the remainder of the
Plan Year, but the Participant will not be permitted to make such deferrals for
the following Plan Year unless he again becomes an Eligible Employee and an
active Participant pursuant to Section 3.1(a). An Eligible Person who ceases
active participation in the Plan because the Eligible Person is no longer
described as a Participant pursuant to this Section 3.1, or because he ceases
making deferrals of Compensation, Bonuses or RSUs, the Eligible Person will
continue as an inactive Participant under this Plan until he has received
payment of all amounts payable to him under this Plan.

 

3.2 Forfeitability of Benefits. Except as provided in Section 6.1, a Participant
will at all times have a nonforfeitable right to amounts credited to his Account
pursuant to Section 4.5. As provided in Section 7.2, however, each Participant
will be only a general creditor of the Company and/or his Employer with respect
to the payment of any benefit under this Plan.

 

End or Article III

 

11



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING

AND INVESTMENT CREDITING RATES

 

4.1 General Rules Regarding Deferral Elections. An Eligible Person may become a
Participant in the Plan for the applicable Plan Year by electing during the Open
Enrollment Period to defer his Compensation, Bonus and/or RSUs pursuant to the
terms of this Section 4.1 on an Election Form. Such Election Form will be
submitted to the Plan Administrator by the date specified by the Plan
Administrator and will be effective with respect to:

 

  (a) Compensation and/or Bonus deferral elections, with the first paycheck
dated on or after the following January 1; and

 

  (b) RSU deferral elections, with respect to RSUs that are awarded under the
SIP, either prior to or within thirty (30) days after the grant date as required
by section 409A of the Code.

In the case of an Eligible Person who is employed by the Employer or elected to
the Board during the Plan Year, the Election Form will be entered into within
the Special Enrollment Period and submitted to the Plan Administrator by the
date specified by the Plan Administrator and the specified deferral elections
will only be effective with respect to Compensation, Bonus and/or RSUs earned
after the date such Election Form is received by the Plan Administrator.

A Participant’s Election Form will only be effective with respect to a single
Plan Year and will be irrevocable for the duration of such Plan Year. Deferral
elections for each applicable Plan Year of participation will be made during the
Open Enrollment Period pursuant to a new Election Form.

 

4.2 Compensation and Bonus Deferrals. Five types of Compensation and Bonus
Deferrals may be made under the Plan:

 

  (a) Basic Deferral. Each Eligible Person may elect to defer a stated dollar
amount, or designated full percentage, of Compensation to the Plan up to a
maximum percentage of seventy five percent (75%) (one hundred percent (100%) for
Directors) of the Eligible Person’s Compensation for the applicable Plan Year
until either (i) the Participant’s Termination of Employment or (ii) a future
year in which the Participant is still employed by the Employer (or providing
services as a member of the Board) and that is at least two (2) calendar years
after the end of the Plan Year in which the Compensation would have otherwise
been paid (i.e., as a Scheduled In-Service Withdrawal subject to the provisions
of Section 5.3).

Basic Deferrals will be made pursuant to administrative procedures established
by the Plan Administrator. Such procedures will provide that Basic Deferrals
will be subject to a “withholding hierarchy” for purposes of determining the
amount of such contributions that may be contributed on behalf of a Participant.
The Plan Administrator (or its delegatee) will determine the order of
withholdings taken from a Participant’s Compensation (e.g., for federal, state
and local taxes, social security, wage garnishments, welfare plan contributions,
401(k) deferrals, and similar withholdings) and Basic Deferrals will be subject
to such withholding hierarchy. As a result, Basic Deferrals may be effectively
limited to Compensation available after the application of such withholding
hierarchy.

 

12



--------------------------------------------------------------------------------

The Employer will not make any Matching Contributions with respect to any Basic
Deferrals made to the Plan.

 

  (b) Bonus Deferral. Each Eligible Person may elect to defer a stated dollar
amount, or designated full percentage, of his Bonus to the Plan up to a maximum
percentage of one hundred percent (100%) (ninety seven percent (97%) if a
Supplemental Deferral is elected pursuant to Section 4.2(c)) of the Employee’s
Bonus for the applicable Plan Year until either (i) the Eligible Person’s
Termination of Employment or (ii) a future year in which the Eligible Person is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Bonus would have otherwise been paid (i.e., as a Scheduled In-Service
Withdrawal subject to the provisions of Section 5.3).

Bonus Deferrals will be made pursuant to administrative procedures established
by the Plan Administrator. Such procedures will provide that Bonus Deferrals
will be subject to a “withholding hierarchy” for purposes of determining the
amount of such contributions that may be contributed on behalf of a Participant.
The Plan Administrator (or its delegatee) will determine the order of
withholdings taken from a Participant’s Bonus (e.g., for federal, state and
local taxes, social security, wage garnishments, welfare plan contributions, and
similar withholdings) and Bonus Deferrals will be subject to such withholding
hierarchy. As a result, Bonus Deferrals may be effectively limited to Bonus
available after the application of such withholding hierarchy.

Bonus Deferrals generally will be made in the form of cash; provided, however,
that if the Company modifies the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals may be made in the form of Stock.
Any Bonus Deferrals made in the form of Stock will be converted to Stock Units,
based on the number of shares so deferred, credited to the Stock Unit Account
and distributed to the Participant at the time specified herein in an equivalent
number of whole shares of Stock as provided in Section 4.5(b).

The Employer will not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

 

  (c) Supplemental Compensation Deferral. Each Eligible Person who is a
participant in the 401(k) Plan may elect to automatically have three percent
(3%) of his Compensation deferred under the Plan as a Supplemental Compensation
Deferral with respect to the pay period in which he reaches any of the following
statutory limitations under the 401(k) Plan:

 

  (i) the limitation on Compensation under section 401(a)(17) of the Code, as
such limit is adjusted for cost of living increases, or

 

  (ii) the limitation imposed on elective deferrals under section 402(g) of the
Code, including the limit applicable to catch-up contributions to the extent the
Eligible Person is eligible to make such contributions, as such limit is
adjusted for cost of living increases.

 

13



--------------------------------------------------------------------------------

All Supplemental Compensation Deferrals will be payable upon Termination of
Employment (i.e., Scheduled In-Service Withdrawals are not available with
respect to Supplemental Compensation Deferrals). A Participant who earns more
than Five Hundred and Sixteen Thousand Dollars ($516,000) in Compensation
(excluding Bonus), or such other amount as the Plan Administrator deems
necessary to satisfy the requirements of section 409A of the Code, and elects to
make Supplemental Compensation Deferrals under this Section 4.2(c) will not be
permitted to modify his 401(k) Plan deferral elections during the Plan Year in
which such Supplemental Compensation Deferral election is in effect.

The Employer will make Matching Contributions with respect to Supplemental
Compensation Deferrals made to the Plan as provided in Section 4.4.

 

  (d) Supplemental Bonus Deferral. Each Eligible Person may elect to
automatically have three percent (3%) of his Bonus deferred under the Plan as a
Supplemental Bonus Deferral whether or not the Eligible Person is a participant
in the 401(k) Plan or has reached the statutory limitations under the 401(k)
Plan described in Section 4.2(c). This Supplemental Bonus Deferral will be
applied to that portion of the Eligible Person’s Bonus in excess of that
deferred as a Bonus Deferral under Section 4.2(b). For example, if the Eligible
Person elects to defer fifty percent (50%) of his Bonus under Section 4.2(b) and
also elects to make a Supplemental Bonus Deferral under this Section 4.2(c),
fifty percent (50%) of the Eligible Person’s Bonus will be deferred under
Section 4.2(b) and three percent (3%) of the Eligible Person’s Bonus will be
deferred under this Section 4.2(d). All Supplemental Bonus Deferrals will be
payable upon Termination of Employment (i.e., Scheduled In-Service Withdrawals
are not available with respect to Supplemental Bonus Deferrals).

The Employer will make Matching Contributions with respect to Supplemental
Deferrals made to the Plan as provided in Section 4.4.

 

  (e) Discretionary Deferral. The PAC may authorize an Eligible Person to defer
a stated dollar amount, or designated full percentage, of Compensation to the
Plan as a Discretionary Deferral. The PAC, in its sole and absolute discretion,
may limit the amount or percentage of Compensation an Eligible Person may defer
to the Plan as a Discretionary Deferral and may prohibit Scheduled In-Service
Withdrawals with respect to such Discretionary Deferral. The Employer will not
make any Matching Contributions pursuant to Section 4.4(a) with respect to any
Discretionary Deferrals, but may elect to make a Discretionary Contribution to
the Plan with respect to such Discretionary Deferrals in the form of a
discretionary matching contribution as described in Section 4.4(b).

 

4.3

RSU Deferrals. To the extent authorized by the PAC, an Eligible Person may elect
to defer a designated full percentage, up to one hundred percent (100%) of his
RSUs until either (a) the Eligible Person’s Termination of Employment or (b) a
future year while the Eligible Person is still employed by the Employer and that
is at least two (2) calendar years after the end of the Plan Year in which the
RSU is granted (i.e., as a Scheduled

 

14



--------------------------------------------------------------------------------

 

In-Service Withdrawal subject to the provisions of 5.3) pursuant to an Election
Form. A deferral election made pursuant to this Section 4.3 will apply to the
entire RSU grant (i.e., a Participant may not elect to make a separate election
with respect to each portion of the RSU award based on the award’s vesting
schedule). Such RSU Deferrals will be converted to Stock Units, based on the
number of shares so deferred, credited to the Stock Unit Account and distributed
to the Participant at the time specified on the Election Form in an equivalent
number of whole shares of Stock as provided in Section 4.5(b).

The Employer will not make any Matching Contributions with respect to any RSU
Deferrals made to the Plan.

 

4.4 Company Contributions.

 

  (a) Matching Contribution. The Employer will make a Matching Contribution to
the Plan each Plan Year on behalf of each Participant who makes Supplemental
Deferrals to the Plan for such Plan Year. Such Matching Contribution will equal
fifty percent (50%) of the Participant’s Supplemental Deferrals for such Plan
Year. Matching Contributions and earnings and losses thereon will be distributed
upon the Participant’s Termination of Employment in the manner elected by the
Participant (or deemed elected by the Participant) for the Plan Year to which
the Matching Contribution relates as provided in Section 5.1.

 

  (b) Discretionary Contribution. The Employer may elect to make a Discretionary
Contribution to a Participant’s Account in such amount, and at such time, as
will be determined by the Compensation Committee. Any Discretionary Contribution
made by the Employer, plus earnings and losses thereon, will be paid to the
Participant upon his Termination of Employment with the Employer in the manner
elected by the Participant (or deemed elected by the Participant) for the Plan
Year to which the Discretionary Contribution relates as provided in Section 5.1.

 

4.5 Accounting for Deferred Compensation.

 

  (a) Cash Account. If a Participant has made an election to defer his
Compensation and/or Bonus and has made a request for amounts deferred to be
deemed invested pursuant to Section 4.5(a), the Company may, in its sole and
absolute discretion, establish and maintain a Cash Account for the Participant
under this Plan. Each Cash Account will be adjusted at least quarterly to
reflect the Basic Deferrals, Bonus Deferrals, Supplemental Deferrals,
Discretionary Deferrals, Matching Contributions and Discretionary Contributions
credited thereto, earnings or losses credited thereon, and any payment of such
Basic Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary
Deferrals, Matching Contributions and Discretionary Contributions pursuant to
Article V. The amounts of Basic Deferrals, Bonus Deferrals, Supplemental
Deferrals, Discretionary Deferrals and Matching Contributions will be credited
to the Participant’s Cash Account within five (5) business days of the date on
which such Compensation and/or Bonus would have been paid to the Participant had
the Participant not elected to defer such amount pursuant to the terms and
provisions of the Plan. Any Discretionary Contributions will be credited to each
Participant’s Cash Account at such times as determined by the Compensation
Committee. In the sole and absolute discretion of the Plan Administrator, more
than one Cash Account may be established for each Participant to facilitate
record-keeping convenience and accuracy. Each such Cash Account will be credited
and adjusted as provided in this Plan.

 

15



--------------------------------------------------------------------------------

  (b) Stock Unit Account. If a Participant has made an election to defer his
Compensation and/or Bonus and has made a request for such deferrals to be deemed
invested in Stock Units pursuant to Section 4.5(b), the Plan Administrator may,
in its sole and absolute discretion, establish and maintain a Stock Unit Account
and credit the Participant’s Stock Unit Account with a number of Stock Units
determined by dividing an amount equal to the Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals and associated Matching Contributions, and Discretionary
Deferrals made as of such date by the Fair Market Value of a share of Stock on
the date such Compensation and/or Bonus otherwise would have been payable. Such
Stock Units will be credited to the Participant’s Stock Unit Account as soon as
administratively practicable after the determination of the number of Stock
Units is made pursuant to the preceding sentence.

If the Participant is entitled to a Discretionary Contribution and has elected
to have amounts credited to his Account to be deemed invested in Stock Units
pursuant to Section 4.6(b), the Plan Administrator may, in its sole discretion,
establish and maintain a Stock Unit Account and credit the Participant’s Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Discretionary Contribution made as of such date by the Fair Market Value
of a share of Stock on the date such Discretionary Contribution would have
otherwise been made. Such Stock Units will be credited to the Participant’s
Stock Unit Account as soon as administratively practicable after the
determination of the number of Stock Units has been made pursuant to the
preceding sentence.

Bonus Deferrals made in Stock and RSU Deferrals will be credited to the Stock
Unit Account as provided in Section 4.2(b).

In the sole and absolute discretion of the Plan Administrator, more than one
Stock Unit Account may be established for each Participant to facilitate
record-keeping convenience and accuracy.

 

  (i) The Stock Units credited to a Participant’s Stock Unit Account will be
used solely as a device for determining the number of shares of Stock eventually
to be distributed to the Participant in accordance with this Plan. The Stock
Units will not be treated as property of the Participant or as a trust fund of
any kind. No Participant will be entitled to any voting or other stockholder
rights with respect to Stock Units credited under this Plan.

 

  (ii) If the outstanding shares of Stock are increased, decreased, or exchanged
for a different number or kind of shares or other securities, or if additional
shares or new or different shares or other securities are distributed with
respect to such shares of Stock or other securities, through merger,
consolidation, spin-off, sale of all or substantially all the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Stock or other securities, an appropriate and proportionate adjustment
in a manner consistent with section 409A of the Code will be made by the
Compensation Committee in the number and kind of Stock Units credited to a
Participant’s Stock Unit Account.

 

16



--------------------------------------------------------------------------------

  (c) Accounts Held in Trust. Amounts credited to Participants’ Accounts may be
secured by one or more trusts, as provided in Section 7.1, but will be subject
to the claims of the general creditors of each such Participant’s Employer.
Although the principal of such trust and any earnings or losses thereon will be
separate and apart from other funds of the Employer and will be used for the
purposes set forth therein, neither the Participants nor their Beneficiaries
will have any preferred claim on, or any beneficial ownership in, any assets of
the trust prior to the time such assets are paid to the Participant or
Beneficiaries as benefits and all rights created under this Plan will be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Employer. Any assets held in the trust with respect to a Participant will be
subject to the claims of the general creditors of that Participant’s Employer
under federal and state law in the event of insolvency. The assets of any trust
established pursuant to this Plan will never inure to the benefit of the
Employer and the same will be held for the exclusive purpose of providing
benefits to that Employer’s Participants and their beneficiaries.

 

4.6 Investment Crediting Rates. At the time of making a deferral election
described in Section 4.1, the Participant will request on an Election Form the
type of investment crediting rate option with which the Participant would like
the Company, in its sole and absolute discretion, to credit the Participant;
namely, one of several investment crediting rate options payable in cash or an
investment crediting rate option based on the performance of the price of the
Company’s Stock and payable in the Company’s Stock. Such investment crediting
rate election will apply to all deferrals and contributions under the Plan,
except for Bonus Deferrals made in Stock and RSU Deferrals which will
automatically be credited to the Stock Unit Account as provided in
Section 4.2(b) and Section 4.3.

 

  (a) Cash Investment Crediting Rate Options. A Participant may request on an
Election Form the type of investment in which the Participant would like
Compensation and Bonus Deferrals to be deemed invested for purposes of
determining the amount of earnings to be credited or losses to be debited to his
Cash Account. The Participant will specify his preference from among the
following possible investment crediting rate options:

 

  (i) Prior to January 1, 2009, an annual rate of interest equal to one percent
(1%) below the prime rate of interest as quoted by Bloomberg, compounded daily,
and effective on and after January 1, 2009, an annual rate of interest equal to
one hundred and twenty percent (120%) of the long-term applicable federal rate,
compounded daily; or

 

  (ii) One or more benchmark mutual funds.

A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.6(a) by filing an election in such manner as
will be determined by the PAC. Notwithstanding any request made by a
Participant, the Company, in its sole and absolute discretion, will determine
the investment rate with which to credit amounts deferred by Participants under
this Plan, provided, however, that if the Company chooses an investment
crediting rate other than the investment crediting rate requested by the
Participant, such investment crediting rate cannot be less than (i) above.

 

17



--------------------------------------------------------------------------------

  (b) Stock Units. A Participant may request on an Election Form to have all or
a portion of his Compensation and Bonus Deferrals to be deemed invested in Stock
Units. Any request to have Compensation and Bonus Deferrals to be deemed
invested in Stock Units is irrevocable and such amounts will be distributed in
an equivalent whole number of shares of Stock pursuant to the provisions of
Article V. Any fractional share interests will be paid in cash with the last
distribution.

 

  (c) Deemed Election. In his request(s) pursuant to this Section 4.6, the
Participant may request that all or any portion of his Account (in whole
percentage increments) be deemed invested in one or more of the investment
crediting rate preferences provided under the Plan as communicated from time to
time by the PAC. Although a Participant may express an investment crediting rate
preference, the Company will not be bound by such request. If a Participant
fails to set forth his investment crediting rate preference under this
Section 4.6, he will be deemed to have elected an annual rate of interest equal
to the rate of interest set forth in Section 4.6(a)(i) (i.e., prior to
January 1, 2009 one percent (1%) below the prime rate of interest as quoted by
Bloomberg, compounded daily, or effective on and after January 1, 2009, one
hundred and twenty percent (120%) of the long-term applicable federal rate,
compounded daily). The PAC will select from time to time, in its sole and
absolute discretion, the possible investment crediting rate options to be
offered under the Plan.

 

  (d) Employer Contributions. Matching Contributions to the Plan made by the
Employer and allocated to a Participant’s Account pursuant to Section 4.3 will
be credited with the same investment crediting rate as the Participant’s
associated Supplemental Deferrals for the relevant Plan Year. Discretionary
Contributions, if any, made by the Employer and allocated to a Participant’s
Account pursuant to Section 4.4 will be credited with the investment crediting
rate specified (or deemed specified) by such Participant on his Election Form
for the relevant Plan Year with respect to the Participant’s Basic Deferrals and
Bonus Deferrals.

A Participant will retain the right to change the investment crediting rate
applicable to Matching Contributions and Discretionary Contributions as provided
in this Section 4.6.

 

  (e) Prior Plan Contributions. The Company transferred Participant 2005
employee deferrals and employer contributions under the 2001 DCP to this Plan
and permitted Participants to express an investment crediting rate preference
with respect to such transferred amounts. Such transferred amounts will be
administered pursuant to the terms of this Plan.

 

End of Article IV

 

18



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF BENEFITS

 

5.1 Distribution Election. During each Open Enrollment Period beginning on and
after January 1, 2009, the Eligible Person must specify in the Enrollment Form
the time and manner in which his Basic Deferrals, Bonus Deferrals, Supplemental
Deferrals, RSU Deferrals and/or Discretionary Deferrals and any associated
Matching Contributions or Discretionary Contributions will be paid. A
Participant may make a separate distribution election for each type of
Participant Deferral or Employer Contribution for each Plan Year beginning on or
after January 1, 2010 in which he elects to make Participant Deferrals to the
Plan. The Participant may not modify his election as to the manner in which such
Participant Deferrals or Employer Contributions will be paid.

For Plan Years beginning prior to January 1, 2010, the Participant had to
specify upon his initial enrollment in the Plan the time and form in which
distributions of Basic Deferrals, Bonus Deferrals, Supplemental Deferrals, RSU
Deferrals and/or Discretionary Deferrals and any associated Matching
Contributions or Discretionary Contributions would be made upon a Termination of
Employment and such termination distribution election governed all deferrals or
Employer contributions made to the Plan prior to January 1, 2010 (i.e.,
deferrals and Employer contributions made during the 2005, 2006, 2007, 2008 and
2009 Plan Years). Alternatively, the Participant could have elected to receive a
Scheduled In-Service Withdrawal of his Basic Deferrals, Bonus Deferrals, RSU
Deferrals and/or Discretionary Deferrals (if allowed by the PAC).

 

  (a) Time of Distribution

A Participant who elects to receive a Scheduled In-Service Withdrawal with
respect to Basic Deferrals, Bonus Deferrals, RSU Deferrals or Discretionary
Deferrals will receive the deferred amount, as adjusted for earnings and losses,
in a lump sum at the time specified in his Enrollment Form. In the event that
the Participant incurs a Termination of Employment before his Scheduled
In-Service Withdrawal date, his Scheduled In-Service Withdrawal election will be
cancelled and of no effect and such amounts will be paid according to the
Participant’s Termination of Employment distribution election with respect to
the Plan Year with respect to which the Scheduled In-Service Withdrawal amounts
relate (i.e., the Plan Year such amounts were deferred) or if no Termination of
Employment distribution election is on file, in a lump sum upon such Termination
of Employment based on the Plan’s default form of payment.

A Participant who elects to receive his Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, RSU Deferrals and/or Discretionary Deferrals and any
associated Matching Contributions or Discretionary Contributions made for a Plan
Year upon his Termination of Employment, may receive such amounts at any of the
following times:

 

  (i) Subject to the six (6) month delay applicable to Key Employees described
in Section 5.2, as soon as practicable after the Participant’s Termination of
Employment;

 

  (ii) In the twelfth (12th) month following the Participant’s Termination of
Employment; or

 

19



--------------------------------------------------------------------------------

  (iii) In the twenty-fourth (24th) month following the Participant’s
Termination of Employment.

Such amounts may be paid in the form of a lump sum or in the form of annual
installments over a period of one (1) to fifteen (15) years. Such lump sum or
installments will be made in cash or in Stock, or in a combination thereof,
depending on the Participant’s investment crediting rates as provided in
Section 4.6. If the Participant’s Account is paid in installments, such Account
will be revalued during the term of such installments based on procedures
established by the Plan Administrator.

A Participant who dies while an Employee or a Director, as applicable, will be
deemed to have incurred a Termination of Employment on the date of his death;
provided, however, that amounts payable pursuant to the Plan on account of death
will not be subject to the six (6) month delay applicable to Key Employees.

 

  (b) Failure to Elect Distribution

In the event that a Participant fails to elect the manner in which his Account
balance will be paid upon his Termination of Employment, such Account balance
will be paid in the form of a lump sum as soon as practicable following the
Participant’s Termination of Employment, subject to the six (6) month delay
applicable to Key Employees described in Section 5.2.

 

  (c) Taxation of Distributions

All distributions from the Plan will be taxable as ordinary income when received
and subject to appropriate withholding of income taxes. In the case of
distributions in Stock, the appropriate number of shares of Stock may be sold to
satisfy such withholding obligations pursuant to administrative procedures
adopted by the Plan Administrator.

 

20



--------------------------------------------------------------------------------

5.2 Termination Distributions to Key Employees. Distributions under this Plan
that are payable to a Key Employee on account of a Termination of Employment
will be delayed for a period of six (6) months following such Participant’s
Termination of Employment. This six (6) month restriction will not apply, or
will cease to apply, with respect to a distribution to a Participant’s
Beneficiary by reason of the death of the Participant.

 

5.3 Scheduled In-Service Withdrawals. A Participant who elects a Scheduled
In-Service Withdrawal pursuant to Section 4.2 (regarding Compensation and Bonus
Deferrals), Section 4.3 (regarding RSU Deferrals) or Section 5.8 (regarding the
one-time section 409A transition election for amounts deemed invested in Stock
Units) may subsequently elect to delay such distribution for a period of at
least five (5) additional calendar years; provided, that such election is made
at least (12) twelve months prior to the date that such distribution would
otherwise be made. Further, in the event that a Participant elects a Scheduled
In-Service Withdrawal and incurs a Termination of Employment prior to the
Scheduled Withdrawal Date, the Participant’s Scheduled In-Service Withdrawal
election and Compensation and Bonus Deferral and/or RSU Deferral election under
Section 4.2, Section 4.3 or Section 5.8, respectively, will be cancelled and the
Participant’s entire Account balance will be paid according to the Participant’s
termination distribution election as provided in Section 5.1.

 

5.4 Unforeseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Participant’s Account balance prior to his Termination of
Employment and any Scheduled Withdrawal Date in the event of an Unforeseeable
Emergency. Any such application will set forth the circumstances constituting
such Unforeseeable Emergency. The Plan Administrator will determine whether to
grant an application for a distribution on account of an Unforeseeable Emergency
in accordance with guidance issued pursuant to Section 409A of the Code.

A Participant who takes an Unforeseeable Emergency distribution pursuant to this
Section 5.4 (including amounts attributable to 2005 employee deferrals and
employer contributions made under the 2001 DCP which are transferred to and
administered under this Plan) will have his Participant Deferrals under this
Plan suspended for the remainder of the Plan Year in which such Unforeseeable
Emergency distribution occurs. In addition, such Participant will be ineligible
to participate in the Plan for purposes of making Participant Deferrals and
receiving an Employer Contribution for the Plan Year following the year in which
such distribution occurs.

 

5.5 Death of a Participant. If a Participant dies while employed by the
Employer, the Participant’s Account balance will be paid to the Participant’s
Beneficiary in the manner elected (or deemed elected) by the Participant
pursuant to Section 5.1; provided, that the six (6) month restriction on
distributions to Key Employees under Section 5.2 will not apply.

In the event a terminated Participant dies while receiving installment payments,
the remaining installments will be paid to the Participant’s Beneficiary as such
payments become due in accordance with Section 5.1.

In the event a terminated Participant dies before receiving his lump sum payment
or before he begins receiving installment payments, the lump sum payment or
installment payments will be paid to the Participant’s Beneficiary as such
payments become due in accordance with Section 5.1; provided, that the six
(6) month restriction on distributions to Key Employees under Section 5.2 will
not apply.

 

21



--------------------------------------------------------------------------------

5.6 Withholding. Any taxes or other legally required withholdings from
Compensation and Bonus Deferrals, RSU Deferrals, termination distributions,
Scheduled In-Service Withdrawal payments and Unforeseeable Emergency
distributions to Participants or Beneficiaries under the Plan will be deducted
and withheld by the Employer, benefit provider or funding agent as required
pursuant to applicable law. To the extent amounts are payable under this Plan in
Stock, the appropriate number of shares of Stock may be withheld to satisfy such
withholding obligation. A Participant or Beneficiary will be provided with a tax
withholding election form for purposes of federal and state tax withholding, if
applicable.

 

5.7 Impact of Reemployment on Benefits. If a Participant incurs a Termination of
Employment and begins receiving installment payments from the Plan and such
Participant is reemployed by the Employer, then such Participant’s installment
payments will continue as scheduled during the period of his reemployment.

 

5.8 Scheduled In-Service Stock Unit Distribution Election. Pursuant to
transition relief under Section 409A of the Code regarding the time and form of
payment, each Participant who previously elected to have all or a portion of his
Compensation and Bonus Deferrals and any associated Employer Matching
Contributions or Discretionary Contributions made to the Plan on his behalf to
be deemed invested in Stock Units pursuant to Section 4.6(b) and Section 4.6(d)
may make a one-time election prior to December 31, 2008 to elect to receive a
Scheduled In-Service Withdrawal of such amounts at a date certain during
calendar year 2009 or later.

 

End of Article V

 

22



--------------------------------------------------------------------------------

ARTICLE VI

PAYMENT LIMITATIONS

 

6.1 Spousal Claims.

 

  (a) In the event that an Alternate Payee is entitled to all or a portion of a
Participant’s Accounts pursuant to the terms of a DRO, such Alternate Payee will
have the following distribution rights with respect to such Participant’s
Account to the extent set forth pursuant to the terms of the DRO:

 

  (i) payment of benefits in a lump sum, in cash or Stock, based on the
Participant’s investment crediting rates under the Plan as provided in
Section 4.6 and the terms of the DRO, as soon as practicable following the
acceptance of the DRO by the Plan Administrator;

 

  (ii) payment of benefits in a lump sum in cash or Stock, based on the
Participant’s investment crediting rates under the Plan as provided in
Section 4.6 and the terms of the DRO, twelve (12) months following, or twenty
four (24) months following, the acceptance of the DRO by the Plan Administrator;

 

  (iii) payment of benefits in substantially equal annual installments, in cash
and/or Stock, based on the Participant’s investment crediting rates under the
Plan as provided in Section 4.6 and the terms of the DRO, over a period of not
less than one (1) nor more than fifteen (15) years from the date the DRO is
accepted by the Plan Administrator; and

 

  (iv) payment of benefits in substantially equal annual installments, in cash
and/or Stock, based on the Participant’s investment crediting rates under the
Plan as provided in Section 4.6 and the terms of the DRO, over a period of not
less than one (1) nor more than fifteen (15) years beginning twelve (12) months
following, or twenty four (24) months following, the date the DRO is accepted by
the Plan Administrator.

An Alternate Payee with respect to a DRO that provides for any of the
distributions described in subsections (ii), (iii), or (iv) above, must complete
and deliver to the Plan Administrator all required forms within thirty (30) days
from the date the Alternate Payee is notified by the Plan Administrator that the
DRO has been accepted. Any Alternate Payee who does not complete and deliver to
the Plan Administrator all required forms and/or whose DRO does not provide for
any of the distributions described in subsections (ii), (iii), or (iv) above
will receive his benefits in a lump sum according to subsection (i) above.
Unvested RSUs may not be transferred pursuant to a DRO.

 

  (b) Any taxes or other legally required withholdings from payments to such
Alternate Payee will be deducted and withheld by the Employer, benefit provider
or funding agent. To the extent amounts are payable under this Plan in Stock,
the appropriate number of shares of Stock may be sold to satisfy such
withholding obligation. The Alternate Payee will be provided with a tax
withholding election form for purposes of federal and state tax withholding, if
applicable.

 

23



--------------------------------------------------------------------------------

  (c) The Plan Administrator will have sole and absolute discretion to determine
whether a judgment, decree or order is a DRO, to determine whether a DRO will be
accepted for purposes of this Section 6.1 and to make interpretations under this
Section 6.1, including determining who is to receive benefits, all calculations
of benefits and determinations of the form of such benefits, and the amount of
taxes to be withheld. The decisions of the Plan Administrator will be binding on
all parties with an interest.

 

  (d) Any benefits payable to an Alternate Payee pursuant to the terms of a DRO
will be subject to all provisions and restrictions of the Plan and any dispute
regarding such benefits will be resolved pursuant to the Plan claims procedure
in Article VIII.

 

6.2 Legal Disability. If a person entitled to any payment under this Plan is, in
the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such payment to his own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payor of the benefit to make any such payment in any one or more of the
following ways:

 

  (a) Directly to such person;

 

  (b) To his legal guardian or conservator; or

 

  (c) To his spouse or to any person charged with the duty of his support, to be
expended for his benefit and/or that of his dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.3 Assignment. Except as provided in Section 6.1, no Participant or Beneficiary
will have any right to assign, pledge, transfer, convey, hypothecate, anticipate
or in any way create a lien on any amounts payable under this Plan. No amounts
payable under this Plan will be subject to assignment or transfer or otherwise
be alienable, either by voluntary or involuntary act, or by operation of law, or
subject to attachment, execution, garnishment, sequestration or other seizure
under any legal, equitable or other process, or be liable in any way for the
debts or defaults of Participants and their Beneficiaries.

 

End of Article VI

 

24



--------------------------------------------------------------------------------

ARTICLE VII

FUNDING

 

7.1 Funding. Benefits under this Plan will be funded solely by the Employer.
Benefits under this Plan will constitute an unfunded general obligation of the
Employer, but the Employer may create reserves, funds and/or provide for amounts
to be held in trust to fund such benefits on its behalf. Payment of benefits may
be made by the Employer, any trust established by the Employer or through a
service or benefit provider to the Employer or such trust.

 

7.2 Creditor Status. Participants and their Beneficiaries will be general
unsecured creditors of their respective Employer with respect to the payment of
any benefit under this Plan, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to Participants, in
which case Participants and their Beneficiaries will look to the insurance
carrier or annuity provider for payment, and not to the Employer. The Employer’s
obligation for such benefit will be discharged by the purchase and delivery of
such annuity or insurance contract.

 

End of Article VII

 

25



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

 

8.1 The PAC. The overall administration of the Plan will be the responsibility
of the PAC.

 

8.2 Powers of PAC. The PAC will have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan. In order to effectuate the
purposes of the Plan, the PAC will have the following powers and duties:

 

  (a) To appoint the Plan Administrator;

 

  (b) To review and render decisions respecting a denial of a claim for benefits
under the Plan;

 

  (c) To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

 

  (d) To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the Plan and the trust established
to secure the assets of the Plan (i) when differences of opinion arise between
the Company, an Affiliate, the Plan Administrator, the Trustee, a Participant,
or any of them, and (ii)whenever it is deemed advisable to determine such
questions in order to promote the uniform and nondiscriminatory administration
of the Plan for the greatest benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

8.3 Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

 

8.4 Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. The Plan Administrator will have the following powers and duties:

 

  (a) To direct the administration of the Plan in accordance with the provisions
herein set forth;

 

  (b) To adopt rules of procedure and regulations necessary for the
administration of the Plan, provided such rules are not inconsistent with the
terms of the Plan;

 

  (c) To determine all questions with regard to rights of Employees,
Participants, and Beneficiaries under the Plan including, but not limited to,
questions involving eligibility of an Employee to participate in the Plan and
the value of a Participant’s Accounts;

 

  (d) To enforce the terms of the Plan and any rules and regulations adopted by
the PAC;

 

26



--------------------------------------------------------------------------------

  (e) To review and render decisions respecting a claim for a benefit under the
Plan;

 

  (f) To furnish the Employer with information that the Employer may require for
tax or other purposes;

 

  (g) To engage the service of counsel (who may, if appropriate, be counsel for
the Employer), actuaries, and agents whom it may deem advisable to assist it
with the performance of its duties;

 

  (h) To prescribe procedures to be followed by Participants in obtaining
benefits;

 

  (i) To receive from the Employer and from Participants such information as is
necessary for the proper administration of the Plan;

 

  (j) To establish and maintain, or cause to be maintained, the individual
Accounts described in Section 4.4;

 

  (k) To create and maintain such records and forms as are required for the
efficient administration of the Plan;

 

  (l) To make all determinations and computations concerning the benefits,
credits and debits to which any Participant, or other Beneficiary, is entitled
under the Plan;

 

  (m) To give the Trustee of the trust established to serve as a source of funds
under the Plan specific directions in writing with respect to:

 

  (i) making distribution payments, giving the names of the payees, specifying
the amounts to be paid and the time or times when payments will be made; and

 

  (ii) making any other payments which the Trustee is not by the terms of the
trust agreement authorized to make without a direction in writing by the Plan
Administrator;

 

  (n) To comply with all applicable lawful reporting and disclosure requirements
of the Act;

 

  (o) To comply (or transfer responsibility for compliance to the Trustee) with
all applicable federal income tax withholding requirements for benefit
distributions; and

 

  (p) To construe the Plan, in its sole and absolute discretion, and make
equitable adjustments for any errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

27



--------------------------------------------------------------------------------

8.5 Indemnification of PAC and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the PAC’s, or any
such person’s commission of fraud or willful misconduct.

 

8.6 Claims for Benefits.

 

  (a) Initial Claim. In the event that an Employee, Eligible Person, Participant
or his Beneficiary claims to be eligible for benefits, or claims any rights
under this Plan, such claimant must complete and submit such claim forms and
supporting documentation as will be required by the Plan Administrator, in its
sole and absolute discretion. Likewise, any Participant or Beneficiary who feels
unfairly treated as a result of the administration of the Plan, must file a
written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

  (b) Request for Review. Within ninety (90) days after receiving written notice
of the Plan Administrator’s disposition of the claim, the claimant may file with
the PAC a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator’s written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.

 

28



--------------------------------------------------------------------------------

  (c) Decision on Review. After receipt by the PAC of a written application for
review of his claim, the PAC will review the claim taking into account all
comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The PAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address. A decision on review of the claim will be made by the PAC at its next
meeting following receipt of the written request for review. If no meeting of
the PAC is scheduled within forty-five (45) days of receipt of the written
request for review, then the PAC will hold a special meeting to review such
written request for review within such forty-five (45) day period. If special
circumstances require an extension of the forty-five (45) day period, the PAC
will so notify the claimant and a decision will be rendered within ninety
(90) days of receipt of the request for review. In any event, if a claim is not
determined by the PAC within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied.

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

  (d) Arbitration. In the event the claims review procedure described in
Section 8.6 of the Plan does not result in an outcome thought by the claimant to
be in accordance with the Plan document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the PAC’s denial or deemed denial of his request for review and
before bringing suit in court.

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators provided by the American Arbitration Association (“AAA”). If
the parties are unable to agree on the selection of an arbitrator within ten
(10) days of receiving the list from the AAA, the AAA will appoint an
arbitrator. The arbitrator’s review will be limited to interpretation of the
Plan document in the context of the particular facts involved. The claimant, the
PAC and the Employer agree to accept the award of the arbitrator as binding, and
all exercises of power by the arbitrator hereunder will be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The costs of arbitration will be paid by the
Employer; the costs of legal representation for the claimant or witness costs
for the claimant will be borne by the claimant; provided, that, as part of his
award, the Arbitrator may require the Employer to reimburse the claimant for all
or a portion of such amounts.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

29



--------------------------------------------------------------------------------

8.7 Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the PAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the PAC or Plan Administrator deems to be necessary for such
purposes. Any Participant or Beneficiary claiming benefits under this Plan will
furnish to the PAC or Plan Administrator, as applicable, such information as may
be necessary to determine eligibility for and amount of benefit, as a condition
of claiming and receiving such benefit.

 

8.8 Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Participant or Beneficiary receives an underpayment of benefits,
the Plan Administrator will direct that payment be made as soon as practicable
to make up for the underpayment. If an overpayment is made to a Participant or
Beneficiary, for whatever reason, the Plan Administrator may, in its sole and
absolute discretion, (a) withhold payment of any further benefits under the Plan
until the overpayment has been collected; provided, that the entire amount of
reduction in any calendar year does not exceed five thousand dollars ($5,000),
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant, or (b) may
require repayment of benefits paid under this Plan without regard to further
benefits to which the Participant or Beneficiary may be entitled.

 

End of Article VIII

 

30



--------------------------------------------------------------------------------

ARTICLE IX

OTHER BENEFIT PLANS OF THE COMPANY

 

9.1 Other Plans. Nothing contained in this Plan will prevent a Participant prior
to his death, or a Participant’s spouse or other Beneficiary after such
Participant’s death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him, his surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise. Nothing in this Plan will be construed as preventing the
Company or any of its Affiliates from establishing any other or different plans
providing for current or deferred compensation for employees and/or Directors.
Unless otherwise specifically provided in any plan of the Company intended to
“qualify” under section 401 of the Code, Compensation and Bonus Deferrals made
under this Plan will constitute earnings or compensation for purposes of
determining contributions or benefits under such qualified plan.

 

End of Article IX

 

31



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1 Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.

 

10.2 Amendment of Plan. The Company, through an action of the Compensation
Committee, reserves the right in its sole and absolute discretion to amend this
Plan in any respect at any time. In addition, the PAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

10.3 Termination of Plan. The Company, through an action of the Compensation
Committee, may terminate or suspend this Plan in whole or in part at any time,
provided that no such termination or suspension will deprive a Participant, or
person claiming benefits under this Plan through a Participant, of any amount
credited to his Accounts under this Plan up to the date of suspension or
termination, except as required by applicable law and pursuant to the valuation
of such Accounts pursuant to Section 4.6.

The Compensation Committee may decide to liquidate the Plan upon termination
under the following circumstances:

 

  (a) Corporate Dissolution or Bankruptcy. The Compensation Committee may
terminate and liquidate the Plan within twelve (12) months of a corporate
dissolution taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in Participants’ gross income in the latest
of the following years (or if earlier, the taxable year in which the amount is
actually or constructively received):

 

  (i) The calendar year in which the Plan termination and liquidation occurs.

 

  (ii) The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

 

  (iii) The first calendar year in which the payment is administratively
practicable.

 

  (b) Change in Control. The Compensation Committee may terminate and liquidate
the Plan within the thirty (30) days preceding or the twelve (12) months
following a “change in control as defined in Treasury Regulation 1.409A-3(i)(5)
provided that all plans or arrangements that would be aggregated with the Plan
under section 409A of the Code are also terminated and liquidated with respect
to each Participant that experienced the change in control event so that under
the terms of the Plan and all such arrangements the Participant is required to
receive all amounts of compensation deferred under such arrangements within
twelve (12) months of the termination of the Plan or arrangement, as applicable.
In the case of a Change of Control event which constitutes a sale of assets, the
termination of the Plan pursuant to this Section 10.3(b) may be made with
respect to the Employer that is primarily liable immediately after the change of
control transaction for the payment of benefits under the Plan.

 

32



--------------------------------------------------------------------------------

  (c) Termination of Plan. The Compensation Committee may terminate and
liquidate the Plan provided that (i) the termination and liquidation does not
occur by reason of a downturn of the financial health of the Company or an
Employer, (ii) all plans all plans or arrangements that would be aggregated with
the Plan under section 409A of the Code are also terminated and liquidated,
(iii) no payments in liquidation of the Plan are made within twelve (12) months
of the date of termination of the Plan other than payments that would be made in
the ordinary course operation of the Plan, (iv) all payments are made within
twenty-four (24) months of the date the Plan is terminated and (v) the Company
or the Employer, as applicable depending on whether the Plan is terminated with
respect to such entity, do not adopt a new plan that would be aggregated with
the Plan within three (3) years of the date of the termination of the Plan.

 

10.4 Termination of Affiliate’s Participation. An Affiliate may terminate its
participation in the Plan at any time by an action of its governing body and
providing written notice to the Company. Likewise, the Company may terminate an
Affiliate’s participation in the Plan at any time by an action of the
Compensation Committee and providing written notice to the Affiliate. The
effective date of any such termination will be the later of the date specified
in the notice of the termination of participation or the date on which the PAC
can administratively implement such termination. In the event that an
Affiliate’s participation in the Plan is terminated, each Participant employed
by such Affiliate will continue to participate in the Plan as an inactive
Participant and will be entitled to a distribution of his entire Account or a
portion thereof upon the earlier of his Scheduled Withdrawal Date, if any, or
his Termination of Employment, in the form elected (or deemed elected) by such
Participant pursuant to Section 5.1.

 

End of Article X

 

33



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

11.1 No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause or as a right of any Director to be renominated to serve
as a Director.

 

11.2 Provisions Binding. All of the provisions of this Plan will be binding upon
all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

End of Article XI

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amended and Restated Tenet 2006 Deferred
Compensation Plan has been executed on this 29 day of December, 2008, effective
as of December 31, 2008, except as specifically provided otherwise herein.

 

TENET HEALTHCARE CORPORATION By:   /s/ Paul Slavin   Paul Slavin, Senior
Director of Executive
Compensation

 

35



--------------------------------------------------------------------------------

EXHIBIT A1

LIMITS ON ELIGIBILITY AND PARTICIPATION

Section 3.1 of the Tenet 2006 Deferred Compensation Plan (the “Plan”) provides
the Pension Administration Committee (“PAC”) with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the “Employer”) eligible to participate in the Plan at
any time and states that any such limitation will be set forth in this Exhibit
A.

 

1

This Exhibit A may be updated from time to time without the need for a formal
amendment to the DCP.

 

A-1